--------------------------------------------------------------------------------

Exhibit 10.2

LOAN AGREEMENT

THIS AGREEMENT dated as of July 24, 2014, between Epcylon Technologies Inc. (the
"Borrower") and Peter George (the “Lender").

IN CONSIDERATION of the advancement of funds under the terms and conditions of
this Agreement and other good and valuable consideration, the Parties agree as
follows:

On the execution of this Agreement the Lender accepts to lend to the Borrower
the sum of Nine Hundred and Fifty Thousand United States Dollars $950 000.00
(“the Loan”) on the terms and conditions set out in this Agreement.

1. Promise to Pay. For value received, Nine Hundred Fifty Thousand Dollars ($950
000.00) Borrower promises to pay Lender $950 000.00 and interest at the yearly
rate of 5% on the unpaid balance as specified below.

2. Installments. Borrower will pay interest and principal 13 months from the
execution date of this agreement.

3. Application of Payments. Payments will be applied first to interest and then
to principal.

4. Security. This is an unsecured note

5. REDEMPTION. The Borrower may at any time during the term and duration of the
Loan Agreement redeem the Loan by providing a five day notice to the Lender that
the Borrower intends to redeem the Loan Agreement. Payment of principal and
interest will be calculated from date of execution to date of redemption notice.

6. Convertible. The Lender may convert all or part of the loan including
principal and interest due into Series B Preferred Shares as per the Board
Resolution to be passed in a formal Board Meeting on 28 August, 2014 creating
the Series B Preferred Shares. Notice of the Series B Preferred Shares will be
filed with the State of Nevada. The company undertakes to file the Series B
registration immediately after the Corporate Annual Filing is completed which is
due August 31/2014.

At termination date of loan, if the Borrower has not converted his Loan
Agreement to shares of Series B Preferred OR if the Lender has not redeemed the
Loan, the Borrower will automatically convert his loan to the Series B Preferred
Shares. Such price per share shall be the lowest trading price of the Company's
shares on the Stock Exchange which its’ Common Shares trade, by using the lowest
share price of the preceding five business days prior to the termination date of
the loan, with a minimum price of $0.20.

IN WITNESS WHEREOF, the parties have executed this Agreement on the date set
forth above.

The “LENDER”   The “BORROWER”       Signature /s/ Peter George    Signature /s/
Cato Kemmler       Name: Peter George   Name: Cato Kemmler       Title: CEO  
Title: President       Date: July 24/2014   Date: July 24/2014      


--------------------------------------------------------------------------------